Reed, J.,
dissenting — In my opinion the most that can be said is that the court erred in permitting the plaintiffs to withdraw their election to stand on their petition, and in setting aside the judgment agaiust them for costs, and permitting them to file an amended petition. Under section 178 of the Code, quoted in the majority opinion, the court has the power at any time during the term at which it is made, or before it is signed by the judge, to amend the record, or expunge any entry therein. It necessarily retains jurisdiction of the cause and the parties while this power continues. If the court had been convinced during the term that its ruling on the demurrer was wrong, it had the power, under this provision, to set aside the judgment for costs and the order sustaining the demurrer, aud enter an order overruling it. It is held in Brace v. Grady, 36 Iowa, 352, that the court has power during the term, under this provision, to change an order already made aud recorded, when convinced that it was erroneously made. A party has no remedy by certiorari against an erroneous order or decision made while the court has jurisdiction of the cause and the *179parties. I think, therefore, that this proceeding should be dismissed.
Beck, Ch. J., concurs in this dissent.